DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 requires the period punctuation mark at the end thereof.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claim 6, the recitation within parentheses of “(flexible, pliable, pliant?)” renders the claim indefinite, since elements within parenthesis are generally not considered to be limiting (see reference numerals), and further, the punctuation question mark even further confuses whether applicant intends these limitations to be considered part of the claim.  For purposes of examination, the recitations of “(flexible, pliable, pliant?)” are considered to be non-limiting.
	Claims 7 and 8 depend from claim 6, and thus inherit the indefiniteness issues thereof.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9-15, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent no. 7,178,697 (Brundick et al.).
With regard to claim 1, Brundick discloses a gravity-feed bin (dispenser 10) for storage and dispensing of a bulk material (col. 4, lines 1-9), comprising: a generally hollow main bin (housing 12) having a storage reservoir configured to store the bulk material and an open end configured to receive the bulk material (col. 4, lines 1-11); a spout (chute 40) in communication with the main bin (Figs. 1, 2A, 2B); and a gate (door 22) disposed between the spout and the main bin (Figs. 1, 2A, 2B), the gate movable between a closed position wherein the gate retains the bulk material in the storage reservoir (Fig. 2A; col. 4, lines 15-20) and an open position wherein gate permits the bulk material to move through the spout at least partially by gravity- feed (Fig. 2B; col. 5, lines 12-15).
With regard to claim 9, which depends from claim 1, Brundick discloses a handle (18) operatively connected to the gate, such that movement of the handle moves the gate between the open position and the closed position (Fig. 2A; col. 4, lines 15-20; Fig. 2B; col. 5, lines 10-15).
With regard to claim 10, which depends from claim 9, Brundick discloses wherein the handle and the gate rotate about the same rotational axis (see Figs. 2A, 2B).
With regard to claim 11, which depends from claim 10, Brundick discloses a pocket (see annotated Fig. 2B below) defined between the main bin and the spout, wherein the open position of the gate locates the gate at least partially within the pocket (see annotated Fig. 2B below).

    PNG
    media_image1.png
    707
    558
    media_image1.png
    Greyscale


With regard to claim 12, which depends from claim 10, Brundick discloses wherein the gate and the handle rotate in the same direction (Figs. 2A, 2B).
With regard to claim 13, which depends from claim 9, Brundick discloses an agitator (26) disposed within the main bin (Figs. 1, 2A, 2B), the agitator operably connected to the handle such that movement of the handle moves the agitator within the main bin (col. 4, lines 22-26).
With regard to claim 14, which depends from claim 13, Brundick discloses rotation of the handle towards the spout moves the gate to the open position and moves the agitator towards the spout (Figs. 2A, 2B; col. 4, lines 22-26).
With regard to claim 15, which depends from claim 1, Brundick discloses a gate seal configured to engage the gate when the gate is in the closed position (see annotated Fig. 2A below).


    PNG
    media_image2.png
    743
    615
    media_image2.png
    Greyscale

	With regard to claim 17, which depends from claim 15, Brundick discloses the main bin comprises the gate seal (see unlabeled gate seal positioned in main bin in annotated Fig. 2A above).

With regard to claim 20, which depends from claim 1, Brundick discloses the main bin comprises at least one baffle (38) that extends inwards towards a centerline of the main bin (see Figs. 2A, 2B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent no. 7,178,697 (Brundick et al.) in view of U.S. patent no. 4,212,415 (Neely).
	With regard to claim 2, which depends from claim 1, Brundick discloses all of the recited features, as discussed in detail above, with the exception of a generally hollow extension section; and a seal element that secures the extension section to the main bin at the open end of the main bin.  However, the use of such extension sections and seal elements in the art is well-known from the teachings of Neely (see extension 80, seal 92).  Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have provided the extension and seal, as taught by Neely, to the dispenser of Brundick, in order to form housings of different height (Neely col. 1, lines 20-21).
With regard to claim 3, which depends from claim 2, Neely discloses the seal element provides a substantially air- tight seal between the extension section and the main bin (labyrinth seal, col. 3, lines 45-52).
With regard to claim 4, which depends from claim 3, Neely discloses an internal surface of the seal element is angled (see annotated Fig. 7 below).


    PNG
    media_image3.png
    351
    336
    media_image3.png
    Greyscale

	With regard to claim 5, which depends from claim 2, each of Brundick and Neely disclose lids (Brundick lid 16; Neely, lid 56), and in particular, Neely discloses a sealing lid configured to selectively engage main bin at the open end of the main bin or the extension section at an open end of the extension section, the open end of the extension section opposite the seal element (col. 3, lines 26-36).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent no. 7,178,697 (Brundick et al.) in view of U.S. publication no. 2006/0186138 (Brundick).
With regard to claim 6, which depends from claim 1, Brundick ‘697 discloses all of the recited features, as discussed in detail above, including bag grip elements (unlabeled Figs. 1, 2A, see annotated images below), but fails to specify that the bag grip elements surround the outlet of the spout. 

    PNG
    media_image4.png
    164
    210
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    150
    202
    media_image5.png
    Greyscale

	However, the use of bag grip elements surrounding an outlet are taught by Brundick ‘138 (see paragraph [0047]).  Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have provided the bag grip elements surrounding the outlet, as taught by Brundick ‘138, to the device of Brundick ‘697 in order to provide increased friction for assisting with holding a bag against the spout (Brundick ‘138, paragraph [0047]).  

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent no. 7,178,697 (Brundick et al.) in view of U.S. publication no. 2006/0186138 (Brundick) as applied to claim 6 above, and further in view of U.S. publication no. 2014/0096864 (Kalember et al.).
With regard to claim 7, which depends from claim 6, Brundick ‘697 as modified by Brundick ‘138 discloses all of the recited features, with the exception of a generally C-shaped bag retainer configured to secure a bag about the outlet of the spout between the bag retainer and the bag-grip element.  However, the use of such a generally C-shaped bag retainer for retaining a bag against a spout is known from the teachings of Kalember (see support 20 in Figs. 1-4).  Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the generally C-shaped bag retainer of Kalember with the device of Brundick ‘697 as modified by Brundick ‘138, in order to improve the transfer of material from a source to a non-rigid receiving container (Kalember paragraph [0005]). 
With regard to claim 8, which depends from claim 7, Brundick ‘138 discloses the use of a strap of flexible material that secures the bag retainer to the bag-grip element (rubber band, paragraph [0049]).

Claims 16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent no. 7,178,697 (Brundick et al.) in view of U.S. patent no. 6,182,864 (Elmore).
With regard to claim 16, which depends from claim 15, Brundick discloses all of the recited features, with the exception that the spout comprises the gate seal.  However, such a configuration is known from the teachings of Elmore (see sealing device 30 in Fig 3a which is connected to the spout portion).  Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have connected the seal of Brundick with the spout, as taught by Elmore, since doing so would involve nothing more than the mere relocation of a part, with no change in the function of the seal member to seal the gate.
With regard to claim 18, which depends from claim 15, Brundick discloses all of the recited features, with the exception of a metering flange positioned interior the main bin from the gate seal, the metering flange angling downward.  However, such a structure is known from Elmore (see first and second base pieces 44a, 44b).  Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have provided the metering flange of Elmore to the device of Brundick, for the purpose of containing the bulk material in the bin (see Elmore col. 3, line 65 through col. 4, line 3).
With regard to claim 19, which depends from claim 15, Brundick discloses all of the recited features, with the exception of specifying that that gate seal comprises at least one flexible fin that engages the gate at least when the gate is in the closed position.  However, Elmore teaches the sealing device is a flexible fin (col. 2, lines 64-68).  Therefore, since Brundick is silent as to any specifics of the gate seal, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have looked to examples of sealing elements from the prior art, and finding the flexible fin of Elmore, to have utilized the same in the device of Brundick.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 9, 13, 15, 16, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent Nos. 9,185, 996, 9,278,788, 9,872,572, 10,450,152, and 10,945,537 as set forth in the correspondence table below. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the recited features are covered by the claims of the various parent patents as set forth below.
Pending claims
9,185, 996
claims
9,278,788 claims
9,872,572 claims
10,450,152 claims
10,945,537 claims
1

12, 15, 16
7, 8
1, 2
1
2


11


3

1, 4, 5
7


4

1



5


7, 11


6
11




9
13


2

13

12

3

15


2, 4, 7

2, 9
16




2
18


4


19




9
20

8, 14





Claims 7 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 9,185,996 and claims 12, 15, 16 of U.S. Patent No. 9,278,788 or claims 7 and 8 of U.S. Patent No. 9,872,572 or claims 1 and 2 of U.S. Patent No. 10,450,152 or claim 1 of U.S. Patent No. 10,945,537 in view of U.S. publication no. 2006/0186138 (Brundick) and U.S. publication no. 2014/0096864 (Kalember et al.).  Brundick and Kalember teach the features of claims 7 and 8, as discussed above in detail, and it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the claims of the various parent patents, for the same reasons as discussed in detail above.

Claims 10-12, 14, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 9,185,996 and claims 12, 15, 16 of U.S. Patent No. 9,278,788 or claims 7 and 8 of U.S. Patent No. 9,872,572 or claims 1 and 2 of U.S. Patent No. 10,450,152 or claim 1 of U.S. Patent No. 10,945,537 in view of U.S. patent no. 7,178,697 (Brundick et al.).  Brundick discloses the features of claims 10-12, 14, and 17 as discussed above in detail.  Therefore, since claim 11 of U.S. Patent No. 9,185,996 and claims 12, 15, 16 of U.S. Patent No. 9,278,788 or claims 7 and 8 of U.S. Patent No. 9,872,572 or claims 1 and 2 of U.S. Patent No. 10,450,152 or claim 1 of U.S. Patent No. 10,945,537 are silent as to how the handle, gate, and agitator move, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have looked to suitable prior art examples of such, and finding Brundick, to have utilized the teachings thereof to modify the handle, gate, and agitator of claim 11 of U.S. Patent No. 9,185,996 and claims 12, 15, 16 of U.S. Patent No. 9,278,788 or claims 7 and 8 of U.S. Patent No. 9,872,572 or claims 1 and 2 of U.S. Patent No. 10,450,152 or claim 1 of U.S. Patent No. 10,945,537.  Further, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have moved the location of the gate seal for the same reasons as discussed above with respect to claim 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M BUECHNER whose telephone number is (571)270-5171. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Patrick M. Buechner
/Patrick M. Buechner/Primary Examiner, Art Unit 3754